DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments are received on 8/27//2021. Claim 1 has been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1, 2, 5 are withdrawn because the Applicant amended the claims. 

Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by or in alternative, under 35 U.S.C 103(a) as unpatentable over Fang et al. are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with HoSoon on 10/21/21.
The application has been amended as follows:
In claim 1, line 8, please delete “forming” and insert “comprising”
Please delete claims 6-9.

The following is an examiner’s statement of reasons for allowance: The instant claims are to a graphene composite structure comprising a first graphene oxide sheet layer, a silicon nanoparticle layer disposed on the first graphene oxide sheet layer and a second graphene oxide sheet layer formed on the silicon nanoparticle layer. A surface of the silicon nanoparticle layer is coated with carbon, and a nitrogen atoms remaining on the surface of the silicon nanoparticle layer and oxygen atoms on the first graphene oxide sheet layer and the second graphene oxide sheet layer are bonded by hydrogen bonds, the hydrogen bonds comprising N-H and O-H functional groups. The graphene composite structure has a Si-C peak in an infrared spectroscopy graph, and the surface of the silicon nanoparticle forms a covalent bond with carbon.
The closet prior art Improving the Electrochemical Performance of Si Nanoparticle Anode Material Synergistic Strategies of Polydopamine and Graphene Oxide Coatings to Fang et al. reference discloses a sandwich-type graphene composite structure (Fig. 1), comprising a first graphene oxide sheet layer (see Fig. 1, GO/PDA-Si Nanocomposite); a silicon nanoparticle layer on the first graphene oxide sheet layer (see Fig. 1); and a second graphene oxide sheet layer formed on the silicon nanoparticle layer (see Fig. 1) forming a sandwich graphene composite structure. The surface of the silicon nanoparticle layer is coated with carbon by a polydopamine, and nitrogen atoms remaining on the surface of the silicon nanoparticle layer and oxygen atoms on the first graphene oxide sheet layer and the second graphene oxide sheet layer are bonded by hydrogen bonds, the hydrogen bonds forming N-H and O-H functional groups (Page 1723-1725). However, the Fang et al. reference does not 
	The prior art Nanoscale to Sun et al. reference discloses a sandwich-type graphene composite structure comprising a first graphene oxide sheet layer, a silicon nanoparticle layer disposed on the first graphene oxide sheet layer and a second graphene oxide sheet layer formed on the silicon nanoparticle layer. However the Sun et al. reference does not disclose, nearly disclose or provide motivation to modify the graphene composite structure to comprise Si-C peak. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725